704 N.W.2d 710 (2005)
474 Mich. 882-84
HELLEBUYCK v. FARM BUREAU GENERAL INS. CO. OF MICHIGAN.
No. 126188.
Supreme Court of Michigan.
October 14, 2005.
Application for leave to appeal.
SC: 126188, COA: 243940.
By order of October 28, 2004, the application for leave to appeal was held in abeyance pending the decision in Rory v. Continental Insurance Company (Docket No. 126747). On order of the Court, the opinion having been issued on July 28, 2005, 473 Mich. 457, 703 N.W.2d 23 (2005), the application for leave to appeal the February 10, 2004 judgment of the Court of Appeals is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CAVANAGH and WEAVER, JJ., would grant leave to appeal.
KELLY, J., would grant leave to appeal to reconsider Rory v. Continental Insurance Company, 473 Mich. 457, 703 N.W.2d 23 (2005).